Order and judgment modified by reducing the assessed valuation from $535,000 to $377,950, and as so modified the order and judgment are affirmed, with costs to the appellant. The court reverses finding of fact numbered 16, and finds that the value of said property is the sum of $377,950. The court disapproves of conclusion of law numbered 1, and finds that the relator’s real estate in said town should have been assessed on said assessment roll of 1928 at the sum of $377,950. Van Kirk, P. J., Hinman and Hasbrouck, JJ., concur, Whitmyer and Hill, JJ., dissent and vote for affirmance.